726 S.E.2d 600 (2012)
315 Ga. App. 66
CARDINALE
v.
CITY OF ATLANTA et al.
No. A11A0217.
Court of Appeals of Georgia.
March 22, 2012.
Matthew Cardinale, pro se.
Amber Ali Robinson, Kristen Elena Brooks, for City of Atlanta et al.
McFadden, Judge.
The decision of the Court of Appeals in this case having been reversed in part by the Supreme Court, Cardinale v. City of Atlanta, 290 Ga. 521, 722 S.E.2d 732 (2012), our decision in Cardinale v. City of Atlanta, 308 Ga.App. 234, 706 S.E.2d 692 (2011), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.
Judgment affirmed in part and reversed in part.
PHIPPS, P.J., and ANDREWS, J., concur.